Case 3:19-cv-04753-AET-TJB Document 18-4 Filed 02/20/19 Page 1 of 7 PageID: 1141



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


  Defense Distributed,                             No. 3:19-cv-04753-AET-TJB
  Second Amendment Foundation, Inc.,
  Firearms Policy Coalition, Inc.,
  Firearms Policy Foundation,
  Calguns Foundation,
  California Association of Federal
  Firearms Licensees, and
  Brandon Combs,
                     Plaintiffs,

                     v.

  Gurbir Grewal, Attorney General of the
  State of New Jersey,
                    Defendant.



                   AMENDED DECLARATION OF DANIEL HAMMOND

  1.   I am an attorney at Beck Redden LLP in Houston, Texas and counsel for

       Plaintiffs in this action. I have personal knowledge of the facts set forth herein

       and could and would testify competently thereto.

  2.   Exhibit 3 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a letter and enclosures sent

       by Gurbir Grewal to Defense Distributed on July 26, 2018.

  3.   Exhibit 4 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a letter sent by Gurbir

       Grewal to the Deputy Clerk of the Court of the Superior Court of New Jersey
Case 3:19-cv-04753-AET-TJB Document 18-4 Filed 02/20/19 Page 2 of 7 PageID: 1142



       on July 30, 2018.

  4.   Exhibit 5 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a letter sent by Gurbir

       Grewal to DreamHost on July 30, 2018 and a letter sent to Cloudflare on

       November 22, 2018.

  5.   Exhibit 6 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a press release issued by

       Gurbir Grewal on July 30, 2018.

  6.   Exhibit 7 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a letter sent by Gurbir

       Grewal and others to Mike Popeo and Jeff Sessions on July 30, 2018.

  7.   Exhibit 8 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a letter sent by Gurbir

       Grewal and others to Mike Popeo and Jeff Sessions on August 10, 2018.

  8.   Exhibit 9 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a letter Gurbir Grewal sent

       to Defense Distributed on August 30, 2018.

  9.   Exhibit 10 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a letter Dan Schmutter

       sent to Janine Matton on September 4, 2018.

 10.   Exhibit 11 in support of Plaintiffs’ motion for a temporary restraining order
Case 3:19-cv-04753-AET-TJB Document 18-4 Filed 02/20/19 Page 3 of 7 PageID: 1143



       and preliminary injunction is a true and correct copy of a letter the United

       States Department of State sent to Defense Distributed on May 8, 2013.

 11.   Exhibit 12 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a letter Jahan Harwig

       sent to Sarah Heidema on June 21, 2013.

 12.   Exhibit 14 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a Settlement

       Agreement between Defense Distributed,            the Second Amendment

       Foundation, Inc., Conn Williamson, and officials of the United States

       Department of State.

 13.   Exhibit 15 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a letter sent by the

       United States Department of State to Cody Wilson, Defense Distributed, and

       the Second Amendment Foundation, Inc. on July 27, 2018.

 14.   Exhibit 16 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of the Temporary

       Modification of Category I of the United States Munitions List that occurred

       on July 27, 2018

 15.   Exhibit 18 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a letter sent by the

       United States Department of Justice to Jeff Sprung on August 2, 2018.
Case 3:19-cv-04753-AET-TJB Document 18-4 Filed 02/20/19 Page 4 of 7 PageID: 1144



 16.   Exhibit 27 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a July 10, 2018 Wired

       Magazine article.

 17.   Exhibit 28 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of an email from Todd

       Bowers to Aaron Goldstein and others sent on August 2, 2018.

 18.   Exhibit 29 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a press release issued

       by New York Attorney General Barbara Underwood.

 19.   Exhibit 30 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of an Amazon.com

       product listing for a book entitled “The Liberator Code Book: An Exercise in

       the Freedom of Speech.

 20.   Exhibit 31 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a Forbes Magazine

       online article published on August 23, 2018.

 21.   Exhibit 32 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a RedState Magazine

       article published on August 1, 2018.

 22.   Exhibit 33 are true and correct copies of screenshots from the websites of

       defcad.com, GrabCAD.com, CNCGuns.com, and FOSSCAD.org as of July
Case 3:19-cv-04753-AET-TJB Document 18-4 Filed 02/20/19 Page 5 of 7 PageID: 1145



       26, 2018.

 23.   Exhibit 34 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of the 3D Insider’s

       publication “How to 3D Print: Beginner’s Guide to 3D Printing” from

       November 25, 2018

 24.   Exhibit 35 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of All3DP’s article “3D

       Slicer Settings for Beginners – 8 Things You Need to Know” from November

       25, 2018.

 25.   Exhibit 36 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of 3Dhubs’ online article

       “Introduction” as of November 25, 2018.

 26.   Exhibit 37 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a GrabCAD.com

       website as of November 27, 2018.

 27.   Exhibit 38 in support of Plaintiffs’ motion for a temporary restraining order

       and   preliminary   injunction   is   a   true   and   correct   copy   of   an

       optimusdefense.com website as of November 27, 2018.

 28.   Exhibit 39 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a cncguns.com website

       as of November 27, 2018.
Case 3:19-cv-04753-AET-TJB Document 18-4 Filed 02/20/19 Page 6 of 7 PageID: 1146



 29.   Exhibit 40 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a biggerhammer.net

       website as of November 27, 2018.

 30.   Exhibit 41 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a 3dcadbrowser.com

       website as of November 27, 2018.

 31.   Exhibit 48 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of Eric S. Raymond’s

       “The Cathedral and the Bazaar” publication as of November 27, 2018.

 32.   Exhibit 49 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a pinshape.com

       website as of November 27, 2018.

 33.   Exhibit 52 in support of Plaintiffs’ motion for a temporary restraining order

       and preliminary injunction is a true and correct copy of a press release issued

       by New Jersey Governor Phil Murphy.

 34.   Exhibit 53 is a true and correct copy of a screenshot of a barnesandnoble.com

       website as of February 5, 2019.

 35.   Exhibit 54 is a true and correct of an e-mail and its attachment sent from Chad

       Flores to Jeremy Feigenbaum, Katherine Gregory, Melissa Medoway, and

       Gless Moramarco on Feburary 14, 2019.

 36.   Exhibit 55 is a true and correct copy of an e-mail sent from Jeremy
Case 3:19-cv-04753-AET-TJB Document 18-4 Filed 02/20/19 Page 7 of 7 PageID: 1147



       Feigenbaum to Chad Flores, Katherine Gregory, Melissa Medoway, and

       Glenn Moramarco sent on Feburary 19, 2019.

 37.   I declare under penalty of perjury that the foregoing is true and correct.



 s/ Daniel Hammond                      February 20, 2019
